Case 17-36920        Doc 34     Filed 01/16/19     Entered 01/16/19 14:54:58          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-36920
         Lindsey N Matthews

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/13/2017.

         2) The plan was confirmed on 03/09/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/16/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,450.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-36920       Doc 34      Filed 01/16/19    Entered 01/16/19 14:54:58                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $6,424.56
         Less amount refunded to debtor                         $520.66

 NET RECEIPTS:                                                                                    $5,903.90


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $348.82
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,348.82

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 CREDITBOX.COM LLC              Unsecured      1,000.00       1,385.98         1,385.98           0.00       0.00
 EXETER FINANCE CORP            Secured             0.00          0.00             0.00           0.00       0.00
 EXETER FINANCE CORP            Secured        2,190.00       2,189.47         2,189.47           0.00    262.85
 GATEWAY ONE LENDING & FINANCE Unsecured             NA       8,956.38         8,956.38           0.00       0.00
 ILLINOIS LENDING CORP          Unsecured         800.00        619.08           619.08           0.00       0.00
 KOMYATTE & CASBON PC           Unsecured      1,072.35       1,075.50         1,075.50           0.00       0.00
 M&T BANK                       Secured             0.00          0.00             0.00           0.00       0.00
 M&T BANK                       Secured       12,190.00     12,175.55        12,175.55       1,292.23        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          363.00        363.16           363.16           0.00       0.00
 SANTANDER CONSUMER USA DBA C Unsecured        2,415.00       2,532.38         2,532.38           0.00       0.00
 CITI                           Unsecured         230.00           NA               NA            0.00       0.00
 CREDIT SERVICE CO              Unsecured         140.00           NA               NA            0.00       0.00
 CAPITAL ONE BANK USA NA        Unsecured         548.00           NA               NA            0.00       0.00
 CAPITAL ONE                    Unsecured         170.00           NA               NA            0.00       0.00
 CHILDRENS HOSPITAL OF WISCONSI Unsecured          17.00           NA               NA            0.00       0.00
 CHOICE RECOVERY                Unsecured         380.00           NA               NA            0.00       0.00
 AMERICOLLECT INC               Unsecured      1,550.00            NA               NA            0.00       0.00
 AMPLIFIED FUNDING              Unsecured      1,000.00            NA               NA            0.00       0.00
 CAPITAL BANK                   Unsecured         119.00           NA               NA            0.00       0.00
 NORTHSHORE UNIV HEALTH SYSTEMUnsecured        1,007.00            NA               NA            0.00       0.00
 PROFESSIONAL PLACEMENT         Unsecured      1,355.00            NA               NA            0.00       0.00
 SPRINT                         Unsecured         758.00           NA               NA            0.00       0.00
 STATE COLLECTION SERVI         Unsecured          58.00           NA               NA            0.00       0.00
 STATE COLLECTION SERVI         Unsecured         451.00           NA               NA            0.00       0.00
 VISTA MEDICAL CENTER EAST      Unsecured         472.00           NA               NA            0.00       0.00
 U C HEALTH                     Unsecured         141.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-36920      Doc 34        Filed 01/16/19    Entered 01/16/19 14:54:58                Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim        Principal        Int.
 Name                                Class   Scheduled      Asserted      Allowed         Paid           Paid
 VERIZON WIRELESS                Unsecured         524.00           NA           NA             0.00         0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00          0.00         0.00            0.00         0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00           NA           NA             0.00         0.00
 US DEPARTMENT OF HOUSING & UR   Secured             0.00          0.00         0.00            0.00         0.00
 WAKEFIELD & ASSOC               Unsecured         319.00        319.99       319.99            0.00         0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00               $0.00                   $0.00
       Mortgage Arrearage                               $12,175.55           $1,292.23                   $0.00
       Debt Secured by Vehicle                           $2,189.47               $0.00                 $262.85
       All Other Secured                                     $0.00               $0.00                   $0.00
 TOTAL SECURED:                                         $14,365.02           $1,292.23                 $262.85

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00                $0.00
        Domestic Support Ongoing                              $0.00                 $0.00                $0.00
        All Other Priority                                    $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                              $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                            $15,252.47                  $0.00                $0.00


 Disbursements:

        Expenses of Administration                             $4,348.82
        Disbursements to Creditors                             $1,555.08

 TOTAL DISBURSEMENTS :                                                                          $5,903.90




UST Form 101-13-FR-S (9/1/2009)
Case 17-36920        Doc 34      Filed 01/16/19     Entered 01/16/19 14:54:58            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
